Citation Nr: 1738222	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a bilateral eye condition.

3.  Entitlement to a disability rating in excess of 10 percent for a right paramedian and other scars.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a liver injury.

5.  Entitlement to a compensable disability rating for residuals of a fractured rib cage.

6.  Entitlement to a compensable disability rating for a facial scars.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963 and during the month of July 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral eye disorder and the residuals of a TBI and entitlement to a disability rating in excess of 10 percent for the residuals of a liver injury and a compensable disability rating for facial scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not manifested at least 12 square inches of deep nonlinear scar tissue on his trunk, at least 144 square inches of superficial scar tissue on his trunk, at least three or more unstable or painful scars on his trunk, or at least one painful and unstable scar on his trunk.

2.  The Veteran's facial scars do not meet any of the identified characteristics of disfigurement.

3.  The residuals of a rib fracture are a healed injury productive of no more than a minimally compensable disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for paramedian and other scars have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2016).

2.  The criteria for a compensable rating for scars of the head have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2016).

3.  The criteria for a disability rating of 10 percent for the residuals of a rib fracture have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5297 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Ratings

The Veteran contends that he is entitled to increased disability ratings for multiple previously service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Paramedian Scars

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for parmedian scars.  The weight of the evidence indicates that he is not entitled to a disability rating in excess of 10 percent.

The Veteran first filed for service connection for the residuals of a liver injury and associated paramedian scars in January 1969, and, in July 1969, the RO granted service connection and assigned a noncompensable disability rating for the residuals of a liver injury and paramedian scar effective the date the claim was received.  In June 2003, the RO separated the Veteran's disability ratings for the residuals of his liver injury and the associated paramedian scars, and the Veteran was assigned a disability rating of 10 percent for associated paramedian scars.  The Veteran filed an increased rating claim in November 2009, and, in September 2010, the RO denied the Veteran's increased rating claim.  The Veteran appealed.

Disability ratings for scars are assigned pursuant to Diagnostic Codes 7800 (scars of the head, face, or neck), 7801 (deep and  nonlinear scars not of the head, face, or neck), 7802 (superficial and  nonlinear scars not of the head, face, or neck), 7804 (unstable or painful scars), and 7805 (other scars including linear scars).  

The Veteran has a separate increased rating claim for facial scars that has been remanded for further development, and, therefore, the Board shall not consider Diagnostic Code 7800 in evaluating the Veteran's other previously service-connected scars.

Under Diagnostic Code 7801, a disability rating of 10 percent is assigned for deep nonlinear scars with an area or areas of at least 6 square inches but less than 12 square inches, and a disability rating of 20 percent for deep nonlinear scars with an area or areas of at least 12 square inches but less than 72 square inches.  A disability rating of 30 percent is assigned for deep nonlinear scars with an area or areas of at least 72 square inches but less than 144 square inches, and a disability rating of 40 percent is assigned for deep nonlinear scars with an area or areas of at least 144 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Under Diagnostic Code 7802, a disability rating of 10 percent is assigned for superficial nonlinear scars with an area or areas of 144 square inches or more.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7804, a disability rating of 10 percent is assigned for one or two unstable or painful scars, and a disability rating of 20 percent is assigned for three or four painful scars.  Finally a disability rating of 30 percent is assigned for five or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, then an additional disability rating of 10 percent is based on the total number of unstable or painful scars.  Id. at Note 2.

Other disabling effects are evaluated pursuant to Diagnostic Code 7805, but the Veteran's treatment records and VA examinations do not indicate that the Veteran has manifested additional disabling effects.  Therefore,  Diagnostic Code 7805 does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The record indicates that the Veteran manifested scars throughout the period on appeal.

The Veteran underwent a VA examination in September 2010.  The examiner observed the following scars.  Scar number one was a superficial and painful 1.86 square inch scar on the Veteran's trunk without inflammation, edema, keloid formation, or other disabling effects.  Scar number two was a deep .3 square inch scar on the Veteran's trunk without skin breakdown, edema, keloid formation, pain, or other disabling effects.  Scar number three was another deep .3 square inch scar on the Veteran's trunk without skin breakdown, edema, keloid formation, pain, or other disabling effects.  Finally, scar number four was a deep .45 square inch scar on the Veteran's trunk without skin breakdown, edema, keloid formation, pain, or other disabling effects.  The total area of the Veteran's deep scars was 1.05 square inches, and the total area of the Veteran's superficial scars was 1.86 square inches; for a total area of 2.91 square inches of scar tissue.

The Veteran is not entitled to a disability rating in excess of 10 percent or a separate compensable disability rating.  In order to be entitled to an increased disability rating the Veteran must manifest a deep nonlinear scar tissue in excess of 12 square inches, superficial nonlinear scar tissue in excess of 144 square inches, three or more unstable or painful scars, or a scar that is both unstable and painful.  The Veteran's deep scar tissue is well under the minimum area of 12 square inches.  Additionally, the Veteran's superficial scar tissue, to say nothing of his total scar tissue, is well under the minimum area of 144 square inches.  The Veteran has only manifested a single painful scar and no unstable scars, and the Veteran has not manifested any scars that are both painful and unstable.  As such the criteria for a disability rating in excess of 10 percent or separate compensable disability rating have not been met.

Facial Scar

The Veteran is also seeking a compensable rating for facial scars.  His facial scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7800 provides ratings for scars is on the head, face, or neck, including for other than burn scars, as well as for disfigurement of the head, face, or neck. Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. §  4.118 , are: (1) Scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provides that a 10 percent evaluation is warranted for a scar with one characteristic of disfigurement of the head, face, or neck. A 30 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. A 50 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. An 80 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code. 38 C.F.R. §  4.118 , Diagnostic Code 7800, Note (4).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. §  4.118 , Diagnostic Code 7800, Note (5).

In February 2010, a VA optometrist noted that scars once formed tend to improve over time not get worse. He has nondisfiguring residual of the trauma to his face. They have his normal skin tone.  Thus, the contention that the scaring on the face has gotten worse is without merit.

At a VA examination in September 2010, the examiner indicated that the Veteran had three scars on his head above the left brow.  None were painful, all were superficial; none had inflammation, edema, or keloid formation.  There was no abnormal texture; the skin was not indurated or inflexible; the contours were not elevated or depressed; the scars were not adherent to underlying tissue; there were no other disabling effects.  The first scar was a maximum width of 0.1 cm and a maximum length of 1 cm; the second had a maximum width of 0.1 cm and a maximum length of 2 cm; and the third had a maximum width of 0.5 cm and a maximum length of 5 cm.

As such, the scars do not meet any of the characteristics of disfigurement and they don't show any of the criteria for a higher rating.  VA treatment records were reviewed, but fail to show any evidence beyond what was provided by the VA examination.  As such, the claim is denied. 

Ribs

At issue is whether the Veteran is entitled to a compensable disability rating for the residuals of a rib fracture.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 10 percent.

The Veteran first filed for service connection for the residuals of a rib fracture in January 1969, and, in July 1969, the RO granted service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran filed an increased rating claim in November 2009, and, in September 2010, the RO denied the Veteran's increased rating claim.  The Veteran appealed.

The Veteran's disability ratings are assigned pursuant to Diagnostic Code 5297.  In order to meet the rating criteria for a compensable disability rating however, the Veteran must have had a rib removed or resectioned.  Therefore, this Diagnostic Code does not provide an adequate basis for an increased rating claim, because the medical evidence of record does not indicate that the Veteran has had or even claimed to have had a rib removed or resectioned.  Nevertheless, the evidence of record indicates that the Veteran clearly manifested a broken rib that later healed.  It is the intent of the schedular rating criteria to recognize a healed musculoskeletal injury as productive of a disability and subject to at the very least a minimally compensable disability rating.  38 C.F.R. § 4.59.  Here, it was found on the February 2010 VA examination that the Veteran continued to experience pain in the right and left mid chest area.  As such, a disability rating of 10 percent is granted.


ORDER

A disability rating in excess of 10 percent for a right paramedian and other scars is denied.

A compensable rating for facial scarring is denied.

A disability rating of 10 percent for the residuals of a rib fracture is granted; subject to the laws and regulations governing the payment of VA compensation.


REMAND

Liver

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for the residuals of a liver disorder.  The Veteran's disability rating is assigned pursuant to a Diagnostic Code 7301.  Under Diagnostic Code 7301, disability ratings are assigned in part based on the results of certain diagnostic tests including a barium meal and an X-ray.  A review of the medical evidence contained within the claims file does not indicate that the Veteran was provided an opportunity to undergo these diagnostic tests or why performing these tests would be impractical.  As such, this matter must be remanded for further development.



TBI

The Veteran contends that he is entitled to service connection for the residuals of a TBI.  In September 2016, the Board notified the Veteran that he was entitled to a new VA examination conducted by a neurologist, a neurosurgeon, a psychiatrist, or a physiatrist.  The Veteran filed a timely response indicating that he wished to have another VA examination.  Therefore, this matter must be remanded in order to provide the Veteran with a new VA examination.

Eyes

At issue is whether the Veteran is entitled to service connection for a bilateral eye condition.  The Board notes that this matter was originally characterized as a claim for service connection for a right eye condition.  Nevertheless, the record contains descriptions of symptoms impacting the Veteran's left eye as well, and the Board finds that this is within the scope of the Veteran's original claim.

The Veteran has been provided multiple VA visual examinations that have identified eye disorders.  Additionally, the Veteran has reported multiple visual symptoms including shadow on his left eye and problems seeing at night.  The examinations indicate that the Veteran's current eye disorders did not develop in-service.  Nevertheless, The Veteran's service separation examination indicates that the Veteran's pupils were evaluated as abnormal upon separation of service, and none of the examinations of record have discussed the significance, if any, of this fact.  As such, this matter must be remanded in order to determine whether or not this is of any significance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with diagnostic tests necessary to evaluate the residuals of the Veteran's liver injury to include a barium test and an X-ray.  If the Veteran refuses to, or for whatever reason is unable to, participate in these diagnostic tests this should be memorialized in the claims file.

2.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's claimed residuals of a TBI.  Ensure that the examination is conducted by a neurologist, a neurosurgeon, a psychiatrist, or a physiatrist.

3.  Arrange to provide the Veteran with a VA medical opinion in order to answer the following questions:

3a.  Is it at least as likely as not (50 percent or more) that any previously diagnosed eye disorder or vision disorder is related to a period of service?  Why or why not?

3b.  What is the significance, if any, of the fact that the Veteran's pupils were evaluated as abnormal on the Veteran's service separation examination.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


